FILED
                           NOT FOR PUBLICATION                                 JAN 18 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-30021

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00025-HA-1

  v.
                                                 MEMORANDUM*
GONG KIM,

              Defendant - Appellant.


                  Appeal from the United States District Court
                            for the District of Oregon
                Ancer L. Haggerty, Senior District Judge, Presiding

                      Argued and Submitted January 12, 2012
                               Seattle, Washington

Before: O’SCANNLAIN and RAWLINSON, Circuit Judges, and MOLLOY,
District Judge.**

       Gong Kim pled guilty to one count of exporting munitions without a license

in violation of 22 U.S.C. § 2778. On appeal, Kim argues that the district court



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
should have found a base offense level of 14 because his offense “involved only

non-fully automatic small arms (rifles, handguns, or shotguns), and the number of

weapons did not exceed ten.” United States Sentencing Guidelines § 2M5.2(a)(2).

      The district court correctly found a base offense level of 26 because Kim

exported gun parts, which are not “non-fully automatic small arms” within the

definition of section 2M5.2(a)(2). See United States v. Carper, 659 F.3d 923,

924–25 (9th Cir. 2011). Moreover, Kim’s offense involved enough parts to service

more than ten weapons.

      AFFIRMED.




                                        2